           Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 1 of 13


     LAW OFFICES OF JOHN L. BURRIS
1
     JOHN L. BURRIS, Esq. (SBN 69888)
2    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
3    Oakland, California 94621
     Telephone: (510) 839-5200
4
     Facsimile: (510) 839-3882
5    john.burris@johnburrislaw.com

6    LAW OFFICES OF JOHN L. BURRIS
     K. CHIKE ODIWE, Esq. (SBN 315109)
7
     9701 Wilshire Blvd., Suite 1000
8    Beverly Hills, California 90212
     Telephone: (310) 601-7070
9    Facsimile: (510) 839-3882
     chike.odiwe@johnburrislaw.com
10

11
                                    UNITED STATES DISTRICT COURT
12
                                   EASTERN DISTRICT OF CALIFORNIA
13

14

     NOAH BROWN, an individual,                                CASE NO.:
15

16
                                 Plaintiff,                    COMPLAINT FOR DAMAGES
17                                                             (42 U.S.C. Section 1983 and pendent tort
            vs.                                                claims)
18
                                                               JURY TRIAL DEMANDED
19   CITY OF RIO VISTA, a municipal corporation;
     NATALIE RAFFERTY, individually and in his
20
     official capacity as an officer for the Rio Vista
21   Police Department; and DOES 1-50, inclusive,
     individually and in their official capacity as
22   police officers for the Rio Vista Police
     Department,
23

24                               Defendants.

25

26

27

28




                                               Complaint for Damages - 1
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 2 of 13



1                                               INTRODUCTION
2            1.      This case arises out of Rio Vista police officer Natalie Rafferty’s unconsitutional
3    deployment of her police K9 on Noah Brown. On September 12, 2018, officer Natalie Rafferty
4    permitted her police K9 to bite through Mr. Brown’s Achilles tendon after he was already placed in
5    handcuffs.
6            2.      This civil rights and state tort action seeks compensatory and punitive damages from
7    Defendants for violating various rights under the United States Constitution and state law in
8    connection with the excessive and unreasonable force used during Mr. Brown’s arrest.
9

10                                               JURISDICTION
11           3.      This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
12   United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts and
13   practices alleged herein occurred in the City of Rio Vista, County of Solano, California, which is
14   within the judicial district of this Court. This Court also has supplemental jurisdiction over Plaintiff’s
15   state law causes of action under 28 U.S.C. § 1367.
16           4.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are
17   believed to reside in this district and all incidents, events, and occurrences giving rise to this action
18   occurred in this district.
19                                                   PARTIES
20           5.      Plaintiff NOAH BROWN (hereinafter “Plaintiff”), has been and is a resident of the
21   state of California and is a United States Citizen.
22           6.      Defendant NATALIE RAFFERTY (hereinafter “Rafferty”), was an officer for the Los
23   Angeles Police Department, and is sued individually and in her official capacity.
24           7.      Defendant CITY OF RIO VISTA (hereinafter “City”) is an incorporated public entity
25   duly authorized and existing as such in and under the laws of the State of California; and at all times
26   herein mentioned, Defendant City has possessed the power and authority to adopt policies and
27   prescribe rules, regulations and practices affecting the operation of the Rio Vista Police Department
28




                                                Complaint for Damages - 2
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 3 of 13



1    and its tactics, methods, practices, customs and usage. At all relevant times, Defendant City was the
2    employer of DOES Defendants, individually and as a peace officers.
3           8.      Plaintiff is ignorant of the true names and capacities of those Defendants named herein
4    as DOES 1 through 25, inclusive. Plaintiff will amend this Complaint to allege said Defendants true
5    names and capacities when that information becomes known to Plaintiff. Plaintiff is informed and
6    believes, and thereon alleges that DOES 1 through 25, inclusive, are legally responsible and liable for
7    the incident, injuries, and damages hereinafter set forth, and that each of said Defendants proximately
8    caused the injuries and damages by reason of negligent, careless, deliberately indifferent, intentional,
9    or willful misconduct, including the negligent, careless, deliberately indifferent, intentional, willful
10   misconduct in creating and otherwise causing the incidents, conditions, and circumstances hereinafter
11   set forth, or by reason of direct or imputed negligence or vicarious fault or breach of duty arising out
12   of the matters herein alleged. Plaintiff will seek to amend this Complaint to set forth said true names
13   and identities of DOES 1 through 25, inclusive, when they have been ascertained.
14          9.      Plaintiff is ignorant of the true names and capacities of Defendants DOES 26 through
15   50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiff is informed and
16   believes and thereon alleges that each Defendant so named was employed by Defendant City at the
17   time of the conduct alleged herein. Plaintiff alleges that each of Defendants DOES 26 through 50
18   were responsible for the training, supervision and/or conduct of the police officers and/or agents
19   involved in the conduct alleged herein. Plaintiff alleges that each of Defendants DOES 26 through 50
20   was also responsible for and caused the acts and injuries alleged herein. Plaintiff will amend this
21   Complaint to state the names and capacities of DOES 26 through 50, inclusive, when they have been
22   ascertained.
23                                 ADMINISTRATIVE PREREQUISITES
24          10.     Plaintiff is required to comply with an administrative tort claim requirement under
25   California law. Plaintiff filed a claim against the City of Rio Vista on March 7, 2019. On April 26,
26   2019, Plaintiff received notice that the City of Rio Vista rejected his claim. Plaintiff has exhausted all
27   administrative remedies pursuant to California Government Code Section 910.
28




                                               Complaint for Damages - 3
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 4 of 13



1                                         GENERAL ALLEGATIONS
2           11.     On September 12, 2018, Plaintiff was driving down highway 12 when his car broke
3    down in Rio Vista. Plaintiff then attempted to ask people for a ride at a nearby gas station. At of
4    around the same time, Defendant Rafferty responded to the scene with A K-9-unit officer. After
5    Defendant Rafferty arrived, she began to investigate reports of a "suspicious male" walking around
6    "causing trouble.” Plaintiff questioned Defendant Rafferty concerning the basis of his detention.
7    Without responding to Plaintiff’s inquiries, Defendant Rafferty attempted to grab Plaintiff’s wrist.
8    Plaintiff pulled his wrist away and questioned Defendant Rafferty concerning the basis of his
9    detention. Without just cause, Defendant Rafferty put Plaintiff in choke hold, taking him down to the
10   ground. Defendant Rafferty then handcuffed Plaintiff. After Plaintiff was handcuffed, without just
11   cause or legal provocation, Defendant Rafferty released police K-9. The K-9 then needlessly bit and
12   tore through Plaintiff’s Achilles tendon. On information and belief Defendant Rafferty released the
13   police K9 in retaliation for Plaintiff questioning the basis of his detention.
14          12.     As a result of the incident, Plaintiff suffered K9 bites to his Achilles tendon. Plaintiff
15   also suffered extreme psychological distress and injury as a result of this ordeal. Plaintiff suffered and
16   still suffers symptoms including but not limited to fear, trauma, anxiety, stress, depression,
17   humiliation, and emotional distress as a result of the incident.
18          13.     The actions and omissions of City, Rafferty, and the DOE Defendant Rio Vista Police
19   Department Officers were objectively unreasonable under the circumstances, without legal
20   justification or other legal right, done under color of law, within the course and scope of their
21   employment as law enforcement officers and/or public officials, and pursuant to unconstitutional
22   customs, policies and procedures of City and/or other jurisdictions.
23          14.     Plaintiff is informed and believes and thereon alleges that City and DOES 26 through
24   50, inclusive, breached their duty of care to the public in that they have failed to discipline DOES 1
25   through 25. Their failure to discipline DOES 1 through 25 inclusive, demonstrates the existence of an
26   entrenched culture, policy or practice of promoting, tolerating and/or ratifying with deliberate
27   indifference the making of improper detentions and arrests, the use of excessive force and the
28   fabrication of official reports to cover up DOES 1 through 25’s inclusive, misconduct.




                                                Complaint for Damages - 4
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 5 of 13



1            15.     Plaintiff is informed and believes and thereon alleges that members of the Rio Vista
2    Police Department, including, but not limited to Rafferty and DOES 1 through 25 and/or each of
3    them, have individually and/or while acting in concert with one another, engaged in a repeated
4    pattern and practice of using excessive, arbitrary and/or unreasonable force against individuals,
5    including, but not limited to Plaintiff.
6            16.     Plaintiff is informed and believes and thereon alleges that City knew or had reason to
7    know by way of actual or constructive notice of the aforementioned policy, culture, pattern and/or
8    practice and the complained of conduct and resultant injuries/violations.
9            17.     At all material times, and alternatively, the actions and omissions of each Defendant
10   were conscience-shocking, reckless, deliberately indifferent to Plaintiff’s rights, negligent, and
11   objectively unreasonable.
                                                    DAMAGES
12
             18.     As a consequence of Defendants’ violations of Plaintiff’s federal civil rights under 42
13
     U.S.C. §1983 and the First and Fourth Amendment, Plaintiff was physically, mentally, emotionally,
14
     and financially injured and damaged as a proximate result of Defendants' wrongful conduct.
15
             19.     Plaintiff found it necessary to engage the services of private counsel to vindicate his
16
     rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees and/or costs
17
     pursuant to statute(s) in the event that he is the prevailing parties in this action under 42 U.S.C. §§
18
     1983 and 1988. Plaintiff is also entitled to punitive damages under 42 U.S.C. §§ 1983 and 1988.
19

20
                                       FIRST CAUSE OF ACTION
21                                       (42 U.S.C. Section 1983)
         (Violation of the Fourth Amendment of the United States Constitution-Unlawful Seizure)
22                             (Against Defendants Rafferty and DOES 1-25)
23           20.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
24   19 of this Complaint.
25           21.     Defendants' above-described conduct violated Plaintiff’s right as provided for under
26   the Fourth Amendment to the United States Constitution to be free from unreasonable searches and
27   seizures because Defendants’ lacked the requisite probable cause to arrest Plaintiff.
28           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.




                                                Complaint for Damages - 5
             Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 6 of 13



1
                                     SECOND CAUSE OF ACTION
2
                                         (42 U.S.C. Section 1983)
3         (Violation of the Fourth Amendment of the United States Constitution-Excessive Force)
                               (Against Defendants Rafferty and DOES 1-25)
4
              22.       Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
5
     21 of this Complaint.
6
              23.       42 U.S.C. § 1983 provides in part “Every person who, under color of any statute,
7
     ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects,
8
     or causes to be subjected, any citizen of the United States or other person within the jurisdiction
9
     thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and
10
     laws, shall be liable to the party injured in an action at law, suit at equity, or other proper proceeding
11
     for redress.”
12
              24.       Plaintiff had a firmly established right under the Fourth Amendment to be free from
13
     official infliction of physical abuse, assault, battery, and intentional infliction of emotional distress,
14
     unreasonable search and seizure, and to be free from excessive force being used against him.
15
              25.       Defendants' actions as described herein resulted in the deprivation of these
16
     constitutional rights.
17
              26.       Defendants, acting in the performance of their official duties, used excessive force
18
     against Plaintiff.
19
              27.       Plaintiff posed no threat to the Defendant Officers when he was bit by defendants
20
     police K9.
21
              28.       There was no need for the use of any force against Plaintiff because he was completely
22
     calm, cooperative, and unresisting at all times during the incident.
23
              29.       The use of force in deploying a police K9 was unnecessary, unreasonable, and
24
     excessive, and constituted unreasonable search and seizure.
25
              30.       Defendants, acting under the color of statute, ordinances, regulations, customs and
26
     usages of the State, knew that the use of force in these circumstances was illegal under clearly
27
     established law.
28




                                                  Complaint for Damages - 6
             Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 7 of 13



1             31.     The conduct alleged herein caused Plaintiff to be deprived of his civil rights that are
2    protected under the United States Constitution. The conduct alleged herein has also legally,
3    proximately, foreseeably, and actually caused Plaintiff to suffer physical injury, emotional distress,
4    pain and suffering, loss of income, medical expenses, fear, trauma, and humiliation, and further
5    damages according to proof at the time of trial.
6             32.     The conduct alleged herein was done in willful, malicious, intentional, deliberate, or
7    reckless disregard of Plaintiff's constitutionally protected rights, welfare, and safety.
8             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
9
                                       THIRD CAUSE OF ACTION
10                                       (42 U.S.C. Section 1983)
      (Violation of the First Amendment of the United States Constitution-Questioning Police Action)
11                             (Against Defendants Rafferty and DOES 1-25)
12            33.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
13   32 of this Complaint.
14            34.     At all times relevant herein, Plaintiff had a right to free speech and to protest police
15   action as afforded and provided by the First Amendment and protected against retaliation by the same
16   and 42 U.S.C. § 1983.
17            35.     Upon information and belief, Defendants chose to use and/or
18   used excessive force against Plaintiff in retaliation for Plaintiff's exercising of his right to protest
19   police action, liberty and free movement.
20            36.     The conduct of Defendants was willful, wanton, malicious, and with reckless
21   disregard for the rights and safety of Plaintiff.
22            37.     As a result of their misconduct, Defendants are liable for Plaintiff’s physical, mental,
23   and emotional injuries, either because they were integral participants in the excessive force, or because
24   they failed to intervene to prevent these violations.
25            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
26

27

28




                                                 Complaint for Damages - 7
             Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 8 of 13


                                      FOURTH CAUSE OF ACTION
1
                                          (42 U.S.C. Section 1983)
2                    (Monell - Municipal Liability for Unconstitutional Custom or Policy)
                                 (Against Defendants City and DOES 26-50)
3
              38.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
4
     37 of this Complaint.
5
              39.     On information and belief Defendants Rafferty and DOES 1-25 conduct, individually
6
     and as peace officers was ratified by City’s police department supervisorial officers DOES 26-50.
7
              40.     On information and belief, Defendants were not disciplined for their use of excessive
8
     force against Plaintiff.
9
              41.     On and for some time prior to September 12, 2018, (and continuing to the present day)
10
     Defendants, individually and as peace officers, deprived Plaintiff of the rights and liberties secured to
11
     him by the First and Fourth Amendments to the United States Constitution, in that said defendants and
12
     their supervising and managerial employees, agents, and representatives, acting with gross negligence
13
     and with reckless and deliberate indifference to the rights and liberties of the public in general, and of
14
     Plaintiff, and of persons in their class, situation and comparable position in particular, knowingly
15
     maintained, enforced and applied an official recognized custom, policy, and practice of:
16
                      a. Employing and retaining as police officers and other personnel, including
17
                          Defendants, individually and as peace officers; who at all times material herein
18
                          knew or reasonably should have known had dangerous propensities for abusing
19
                          their authority and for mistreating citizens by failing to follow written City Police
20
                          Department policies, including the use of excessive force, respect for the First
21
                          Amendment;
22
                      b. Of inadequately supervising, training, controlling, assigning, and disciplining City
23
                          Police officers, and other personnel, including Defendants who City knew or in the
24
                          exercise of reasonable care should have known had the aforementioned
25
                          propensities and character traits, including the propensity for violence and the use
26
                          of excessive force;
27

28




                                                Complaint for Damages - 8
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 9 of 13



1                   c. By maintaining grossly inadequate procedures for reporting, supervising,
2                       investigating, reviewing, disciplining and controlling the intentional misconduct
3                       by Defendants who are Police Officers of City;
4                   d. By failing to discipline City Police Officers’ conduct, including but not limited to,
5                       unlawful seizures, excessive force, denying access to medical care, and violations
6                       of the First Amendment;
7                   e. By ratifying the intentional misconduct of Defendants and other officers who are
8                       Police Officers of City;
9                   f. By having and maintaining an unconstitutional policy, custom and practice of
10                      arresting individuals without probable cause or reasonable suspicion, and using
11                      excessive force, which also is demonstrated by inadequate training regarding these
12                      subjects. The policies, customs and practices of Defendants were done with a
13                      deliberate indifference to individuals’ safety and rights; and
14                  g. By failing to properly investigate claims of unlawful seizures and excessive force
15                      by City Police Officers.
16           42.    By reason of the aforementioned policies and practices of Defendants, individually
17   and as peace officers, Plaintiff was severely injured and subjected to pain and suffering and lost his
18   life and earning capacity for which Plaintiff is entitled to recover damages.
19           43.    Defendants, individually and as peace officers, together with various other officials,
20   whether named or unnamed, had either actual or constructive knowledge of the deficient policies,
21   practices and customs alleged in the paragraphs above. Despite having knowledge as stated above
22   these defendants condoned, tolerated and through actions and inactions thereby ratified such policies.
23   Said defendants also acted with deliberate indifference to the foreseeable effects and consequences of
24   these policies with respect to the constitutional rights of Plaintiff and other individuals similarly
25   situated.
26           44.    By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and other
27   wrongful acts, Defendants, individually and as peace officers; acted with an intentional, reckless, and
28   callous disregard for the rights of Plaintiff. Each of their actions was willful, wanton, oppressive,




                                               Complaint for Damages - 9
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 10 of 13



1    malicious, fraudulent, and extremely offensive and unconscionable to any person of normal
2    sensibilities.
3            45.      Furthermore, the policies practices, and customs implemented and maintained and still
4    tolerated by Defendants, individually and as peace officers; were affirmatively linked to and were
5    significantly influential force behind the injuries of Plaintiff.
6            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
7
                                         FIFTH CAUSE OF ACTION
8
                                   (Violation of California Civil Code §52.1)
9                                (Against Defendants Rafferty and DOES 1-25)

10           46.      Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through

11   45 of this Complaint.

12           47.      Defendants’ above-described conduct constituted interference, and attempted

13   interference, by threats, intimidation and coercion, with Plaintiff’s peaceable exercise and enjoyment

14   of rights secured by the Constitution and laws of the United States and the State of California, in

15   violation of California Civil Code §52.1.

16           48.      As a direct and proximate result of Defendant's violation of Civil Code § 52.1,

17   Plaintiff suffered violations of his constitutional rights, and suffered damages as set forth herein.

18           49.      Plaintiff is entitled to injunctive relief and an award of their reasonable attorney’s fees

19   pursuant to Civil Code § 52.1(h).

20           50.      Plaintiff is entitled to treble damages, but in no case less than $4,000.00 and an award

21   of his reasonable attorney’s fees pursuant to Civil Code § 52(a).

22           51.      Under the provisions of California Civil Code §52(b), Defendants are liable for

23   punitive damages for each violation of Civil Code §52.1, reasonable attorney’s fees and an additional

24   $25,000.00.

25           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

26

27

28




                                                 Complaint for Damages - 10
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 11 of 13


                                          SIXTH CAUSE OF ACTION
1
                                                   (Battery)
2                                 (Against Defendants Rafferty and DOES 1-25)

3            52.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through

4    51 of this Complaint.

5            53.     Defendants touched Plaintiff with the intent to harm or offend him.

6            54.     Plaintiff did not consent to the touching and was harmed by it.

7            55.     A reasonable person in Plaintiff s situation would have been offended by the touching.

8            56.     Defendants' conduct caused Plaintiff to suffer physical injury, emotional distress, pain

9    and suffering, loss of income, medical expenses, fear, trauma, and humiliation, and further damages

10   according to proof at the time of trial.

11           57.     The conduct alleged herein was done in willful, malicious, intentional, deliberate, or

12   reckless disregard of Plaintiff’s constitutionally protected rights, welfare, and safety.

13           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

14
                                         SEVENTH CAUSE OF ACTION
15                                 (Intentional Infliction of Emotional Distress)
                                  (Against Defendants Rafferty and DOES 1-25)
16
             58.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
17
     57 of this Complaint.
18
             59.     Defendants' conduct as described herein was outrageous.
19
             60.     Defendants intended to cause Plaintiff emotional distress.
20
             61.     Defendants acted with reckless disregard of the probability that Plaintiff would suffer
21
     emotional distress, knowing that Plaintiff was present when the conduct occurred.
22
             62.     Plaintiff suffered severe emotional distress from Defendants' harassment.
23
             63.     Defendants' conduct as described herein was a substantial factor in causing Plaintiff's
24
     severe emotional distress.
25
             64.     Defendants' conduct caused Plaintiff to suffer physical injury, emotional distress, pain
26
     and suffering, loss of income, medical expenses, fear, trauma, and humiliation, and further damages
27
     according to proof at the time of trial.
28




                                                Complaint for Damages - 11
            Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 12 of 13



1            65.     The conduct alleged herein was done in willful, malicious, intentional, deliberate, or
2    reckless disregard of Plaintiff's constitutionally protected rights, welfare, and safety.
3            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
4
                                         EIGHT CAUSE OF ACTION
5
                                                 (Negligence)
6                                (Against Defendants Rafferty and DOES 1-50)

7            66.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 65 of this

8    Complaint, except for any and all allegations of intentional, malicious, extreme, outrageous, wanton,

9    and oppressive conduct by defendants, and any and all allegations requesting punitive damages.

10           67.     The present action is brought pursuant to section 820 and 815.2 of the California

11   Government Code. Pursuant to section 820 of the California Government Code, as public employees,

12   DOES 1-25 are liable for injuries caused by their acts or omissions to the same extent as a private

13   person. At all times mentioned herein, Defendants DOES 1-25 were acting within the course and

14   scope of their employment and/or agency with Defendant City. As such Defendant City is liable in

15   respondeat superior for the injuries caused by the acts and omissions of Defendants DOES 1-25

16   pursuant to section 815.2 of the California Government Code.

17           68.     Defendants acted negligently in their use of force against Plaintiff and in their conduct

18   committed against Plaintiff.

19           69.     Plaintiff was harmed and Defendants' negligence was a substantial factor in causing

20   his harm.

21           70.     Defendants' conduct caused Plaintiff to suffer physical injury, emotional distress, pain

22   and suffering, loss of income, medical expenses, fear, trauma, and humiliation.

23           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

24                                                JURY DEMAND

25           71.     Plaintiff hereby demands a jury trial in this action.

26
                                                      PRAYER
27
             WHEREFORE, Plaintiff prays for relief, as follows:
28
             1.      For general damages in a sum according to proof;



                                                Complaint for Damages - 12
          Case 2:19-cv-02180-TLN-CKD Document 1 Filed 10/28/19 Page 13 of 13



1          2.     For special damages in a sum according to proof;
2          3.     For punitive damages in a sum according to proof as to Defendants Rafferty and Does
3                 1-25;
4          4.     For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;
5          5.     For any and all statutory damages allowed by law;
6          6.     For cost of suit herein incurred; and
7          7.     For such other and further relief as the Court deems just and proper.
8

9

10                                                           Law Offices of John L. Burris
11

12   Dated: October 28, 2019                                 __/s/ John L. Burris __________
                                                                 John L. Burris, Esq.,
13                                                               Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            Complaint for Damages - 13
